DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The expression “saturated water stream” recited in claims 2 and 12 is interpreted as referring to water stream containing water vapor existing in thermodynamic equilibrium with liquid water, i.e., at saturation temperature and pressure conditions.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Caroyln Powell on 12/16/2021.
The application has been amended as follows: 
Claim 1
A process for blending a hydrocarbon-based composition comprising:
combining a first heated water stream with a first pressurized, heated hydrocarbon-based composition comprising asphaltene in a mixing device to create a first combined feed stream;
allowing the first heated water stream and the first pressurized, heated hydrocarbon-based composition to interact such that the first combined feed stream comprises micelles and reverse micelles, thereby preventing asphaltene aggregation;

allowing the second heated water stream and the second pressurized, heated hydrocarbon-based composition to interact such that the second combined feed stream comprises micelles and reverse micelles, thereby preventing asphaltene aggregation;
introducing the first combined feed stream and the second combined feed stream into a supercritical blending vessel operating at a temperature greater than a critical temperature of water and a pressure greater than a critical pressure of water; and
blending the first combined feed stream and the second combined feed stream to form a blended hydrocarbon-based composition.

Claim 7
The process of claim 1, wherein the asphaltene in the first pressurized, heated hydrocarbon-based composition exists in a form of aggregated asphaltene molecules, and wherein allowing the first heated water stream and the first pressurized, heated hydrocarbon-based composition to interact to form the first combined feed stream improves the stability of the first combined feed stream due to polar-polar interaction between water molecules and aggregated asphaltene molecules.

Claim 8
The process of claim 7, wherein blending the first combined feed stream and the second combined feed stream breaks the aggregated asphaltene molecules into smaller asphaltene molecules, wherein the smaller asphaltene molecules have a particle size less than a particle size of the aggregated asphaltene molecules.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches the claimed process for blending hydrocarbon-based compositions comprising asphaltene, wherein hydrocarbon-based compositions to be blended are pressured and heated, and then combined with heated water stream to form combined feed streams containing micelles and reverse micelles that prevent asphaltene aggregation, and wherein said combined feed streams are blended in a supercritical blending vessel operating at a temperature greater than a critical temperature and at a pressure greater than a critical pressure of water.
Choi et al. (US 2016/0312129 A1; hereinafter “Choi”) is considered the closest prior art of record to the claimed invention. Choi discloses a method for upgrading a petroleum feedstock using a supercritical water upgrading system ([0009]). The method comprises: combining a first heated water stream (270 in Fig. 2) with a pressurized, heated hydrocarbon-based composition (232) containing asphaltenes in a mixing device to form a first combined feed stream (234); combining a second heated water stream (272) with an auxiliary feed stream (276) in a mixing device to form a second combined feed stream (236); and introducing the first and second combined feed streams into a supercritical water reactor (240) operating at a temperature and a pressure equal to or greater than the critical temperature and pressure of water; and obtaining a reactor product stream (247) ([0028], [0031], [0035], [0044], [0053], Fig. 2). Choi discloses that the pressurized, heated hydrocarbon-based composition can originate from a single source or can be a blend of hydrocarbon-bearing materials ([0052]). However, Choi does not teach or suggest the claimed step of “combining a second heated water stream with a second pressurized, heated hydrocarbon-based composition comprising asphaltene in a mixing device to create a second combined feed stream.” First, although Choi mentions using a blend of hydrocarbon materials as the hydrocarbon feedstock to be upgraded ([0052]), Choi does not teach or reasonably suggest that the hydrocarbon materials, prior to blending, are each heated 
 Dickakian (US Pat. 4,853,337, cited in IDS dated 04/08/2021) is considered pertinent to the claimed invention. Dickakian discloses a process for blending two hydrocarbon liquids to form a hydrocarbon liquid blend of reduced fouling tendency by maintaining the incompatible asphaltene thereof (Abstract). Dickakian notes that a crude oil containing relative high amounts of asphaltene may not have a high fouling tendency if the crude oil also contains relatively high amount of aromatics. The process involves selecting a first crude oil with a high aromatic/asphaltene ratio, selecting a second crude oil with a low aromatic/asphaltene ratio, and blending the crude oils in such a ratio to maintain substantial compatibility of the asphaltenes in the crude oil blend. However, Dickakian does not teach or suggest that the compatibility of asphaltenes in hydrocarbon blending steps can be maintained by (i) combining a first heated water with a first pressurized, heated hydrocarbon-based composition comprising asphaltene to form a first combined feed stream containing micelles and reverse micelles, (ii) combining a 
Nemana et al. (US Pub. 2004/0121472, cited in IDS dated 04/08/2021; hereinafter “Nemana”) is considered pertinent to the claimed invention. Nemana discloses a process for blending at least two hydrocarbon liquids by determining the critical solvent power for each hydrocarbon liquid, determining the solvent power for each hydrocarbon liquid, and thereafter blending the hydrocarbon liquids together, producing a hydrocarbon liquid blending having a solvent power that is greater than the critical solvent power of the hydrocarbon liquid having the highest critical solvent power in the blend ([0013]). It is noted that the term “solvent power” refers to the relative ratio of aromatics to saturates in a crude oil of a blend of crude oils, and the term “critical solvent power” to the solvent power at which asphaltenes being to precipitate out of a crude oil or blend of crude oils. However, Nemana does not teach or suggest (i) mixing the hydrocarbon liquids with heated water prior to blending of the hydrocarbon liquids, and (ii) blending the hydrocarbon-water mixtures in a supercritical blending vessel at supercritical conditions.
The instant specification discloses that the interaction between the heated water and a hydrocarbon-based composition enables the heated water to capture asphaltene molecules and cage them, thereby preventing asphaltene aggregation and association. It then allows increasing hydrocarbon upgrading severity, which increases liquid yield and improves hydrocarbon stability at the expense of asphaltene deposition (Spec., [0031]). The instant specification further discloses that blending the first and second combined feed streams in the supercritical blending vessel (operating at a temperature greater than the critical temperature of water and at a pressure greater than the critical pressure of water) is beneficial, because 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772